Case 1:18-cv-01377-HYJ-PJG ECF No. 54-22 filed 09/30/20 PagelD.819 Page 1 of 4

EXHIBIT 18
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-22 filed 09/30/20 PagelD.820 Page 2 of 4

Date:

CORPORATION
the Smart Power® source

CUSTOMER CONTACT REPORT Proprietary Data ~ Strictly Confidential

May 16, 2014

Contact by: Jim Smith

Company: Tattler

Person(s): Loren & Dee Stieg

Subject(s): Tattler operations

Details of Contact: (condensed version)

Set meeting with Loren Stieg for 10 a.m. on F riday the16th. When I arrived at the meeting site Dee Stieg was
also present.

1. Loren & Dee Stieg stated 4 times that they have 51% ownership and that will not change.

10.

The additional $170k investment does not buy 66% of the ownership; the Stieg’s will pay it back
from the business. He has no knowledge of any email stating that the $170k was tied to “operating
control”,

IfNR & Loren do not come to terms quickly, Loren will pull everything out of Nartron, but NR will
get his 49% share.

He will not give up any of the funds in the Huntington S&S Innovation account until his name is
added to the Tattler Home Products account currently held by NR and Heather.

Loren stated that NR told him that he would foot the bills until Tattler could become profitable again.

Loren never approved the name change to Tattler Home Product. NR purchased 49% of S&S
Innovation dba as Tattler. Loren had a copy of the new boxes with Tattler Home Product and the
Stieg name removed. Loren stated that we are not allowed to ship Tattler lids in a Tattler Home
Product box.

Loren stated that Tattler has lost customers (both internet & retail) due to the high prices that are
being re-quoted, Loren is predicting 3 years to recover.

Loren wants Ciera Reband removed off Tattler as he did not authorize the hire and that is something
that Dee & Loren can handle, Loren stated that he has a paper from NR showing that Dee would
make $50k annual and Loren would get $100K.

Loren will not accept any charges for JW, JS, sale, accounting and purchasing against Tattler. This is
an unnecessary cost that he will not accept.

UUSI000077
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-22 filed 09/30/20 PagelD.821 Page 3 of 4
NARTRON CUSTOMER CONTACT REPORT Proprietary Data — Strictly Confidential

Page 2

(Detailed Version)

Set meeting with Loren Stieg for 10 a.m, on Friday the1 6th. When J arrived at the meeting site Dee Stieg was
also present. Throughout the meeting Dee was very vocal and Loren had to tell her on several occasions to
be quiet so he & I (JS) could finish our conversations. The meeting was very emotional on their part which
led to no resolution. Loren began the conversation by asking if I was wired, taping the meeting or had my
cell phone on. I (JS) responded no, I (J S) told him that I requested permission to hold this meeting; it was not
a directive by anyone else at Nartron, It was my (JS) intentions to come to some type of working agreement
as it was effecting the operation of Tattler, At the end of the meeting Loren broke down and began to cry.

1, Loren & Dee Stieg stated 4 times that they have 51% ownership and that will not change.

o The Stieg’s are very upset on how this has all gone down. They (Stieg’s) do not understand
why NR will not sit down personally and work this out. They (Stieg’s) want nothing to do
with JW as they know that JW drove the pricing that resulted in loss sales. JW had no right to
interfere with the operation since he has no knowledge of the business. If Loren had been
allowed in the discussion the results would have been different.

© Loren is getting calls from customers asking about the new tier pricing and he (Loren) has to
tell them that he has no knowledge even though he (Loren) is the owner.

2. Loren stated that the additional $170k investment does not buy 66% of the ownership; the Stieg’s
will pay it back from the business. Loren has no knowledge of any email stating that the $170k was
tied to “operating control”. ;

o asked the question of Loren “was there any mention or emails related to the fact that Nartron
would have operating control when the additional $170k was sent to CO to pay off the bills.”
Loren responded no, when he (Loren) found out about the additional money he (Loren) called
NR and stated that he would return the $490k and let his son buy him out. NR told him
(Loren) not to do that, $170k was not an issue and they (Loren & NR) would get around it.

© It was not until NR & Loren met at Talaske’s office was the mention of the $170k would be
an investment into more shares of the company. Loren stated that he would never agree to
losing control of Tattler.

3. IfNR & Loren do not come to terms quickly, Loren will pull everything out of Nartron, but NR will
get his 49% share,
o Loren plans to pull everything out of Nartron with the exception of molding & shipping.
Packing will be done at Hope Network and all administrative activity will be done at his
location downtown Reed City. Loren assured me that NR would get his 49% share.

4. He will not give up any of the funds in the Huntington S&S Innovation account until his name
(Loren) is added to the Tattler Home Products account currently held by NR and Heather.

oO Loren was upset about the fact that he being majority stock holder was left off the account and
hever received a good explanation why. I (JS) informed him that bills were stacking up for
Tattler and he ( Loren) has all the funds coming in. Loren questioned where all the money
was going from the retail orders and I (JS) reminded him that they had 60 day terms and
Tattler was still out another 30 days of receiving that money. Loren made the statement below
in #5.

5. Loren stated that NR told him that he would foot the bills until Tattler could become profitable again.

UUSI000078
NAR R -18-CV-01377-HYJ-PJG_ ECF No. 54-22 filed 09/30/20 PagelD.822 Page 4 of 4
ON EESTOMER CONTACT REPORT Proprietary Data — Strictly Confidential

Page 3

6. Loren never approved the name change to Tattler Home Product, NR purchased 49% of S&S
Innovation dba as Tattler, Loren had a copy of the new boxes with Tattler Home Product and the
Stieg name removed. Loren stated that we are not allowed to ship Tattler lids in a Tattler Home
Product box.

© Loren stated that the new name was discussed with him and he thought was a good idea but
he never officially agreed. Loren found out that the name had been trademarked by Heather
with NR being the owner. Loren is upset that both names (Loren & NR) were not on the
trademark. Loren stated that Nartron was not allowed to ship Tattler lids in Tattler Home
Product boxes since he (Loren) has 51% ownership control the company.

7. Loren stated that Tattler has lost customers (both internet & retail) due to the high prices that are
being re-quoted. Loren is predicting 3 years to recover.
© Loren stated that the period that the prices were increased on the web site did great damage
and this is why the sales are off from last year. People that came to the site and saw the
increase may never return or will take time to come back. Loren was upset that he was not
included in the discussion on the price change. Loren was comfortable with the prices that he
(Loren) and I (JS) had talked about and then was overruled by JW. Loren again stated that JW
had no authorization to change the prices without Loren knowledge. JW does not have a clue
on this business and has caused the reduction in sales.

Loren wants Ciera Reband removed off Tattler as he did not authorize the hire and that is something
that Dee & Loren can handle. Loren stated that he has a paper from NR showing that Dee would
make $50k annual and Loren would get $100K.
o JS explained to Loren that it was discussed from the very beginning that there would be 2
people hired to handle the incoming order and phone calls, Ciera was hired to fill one of those
Spots to relieve Virginia who was a temporary person filling that spot. JS told Loren that he
was not going to remove Ciera as Nartron needed Virginia back to handle other orders,

feos,
ad

9. Loren will not accept any charges for JW, JS, sale, accounting and purchasing against Tattler. This is
an unnecessary cost that he will not accept.

oO Loren stated that he can operate the company cheaper than having ail the high price people
charging time to Tattler. He (Loren) will not accept any charge backs for the people called in
the #9. Loren & Dee have not made a nickel since this was brought back from CO and he
knows that everyone else is getting a steady paycheck. Loren stated that he was use to getting
$84k a year from the business,

10. *

UUSI000079
